DETAILED ACTION
This action is in response to the application filed on 3/17/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam (US Patent 10892683) in view of Chen (US Patent 9178431). 	Regarding claim 1, Nam discloses (see fig. 3) a boost converter, comprising: an inductor (L1) and a diode (MP. Column 7, lines 31-33 state that MP could comprise a diode) electrically connected in series between an input voltage (100) and an output voltage (Vo); a transistor (MN) electrically coupled to an interconnected node of the inductor and the diode (MN connection between L1 and MP); and a controller (2110, 2500, 2150) that controls switching of the transistor according to a transient mode (operation of 2110/2150 controlling the operation of MN) and an estimated load current (operation of 2500/2150 controlling the operation of MN). 	Nam does not disclose that the output voltage in a light-to-heavy load transient mode has at least one first valley point with a value of a transient voltage threshold, followed by at least one second valley point with a value higher than the first valley point, before exiting the light-to-heavy load transient mode. 	Chen discloses (see fig. 2-3) that an output voltage (FB) in a light-to-heavy load transient mode has at least one first valley point with a value of a transient voltage threshold (see fig. 2, where FB has a valley point at Vref1), followed by at least one second valley point with a value higher than the first valley point (see fig. 2, wherein FB has a second valley point after the Valley point at Vref1, which is higher than the Vref1 valley point), before exiting the light-to-heavy load transient mode (transition is ended once FB exceeds Vref3. See column 8 line 8-Column 9 line 9). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the converter of Nam to include the features of Chen because it’s used a means to reduce unwanted operations due to transient events, thus increasing operational efficiencies. 	Regarding claim 2, Nam discloses (see fig. 3) a capacitor (Co) electrically connected between the output voltage and ground (connection of Co between V0 and ground). 	Regarding claim 3, Nam discloses (see fig. 3) a transient detector (2110) that detects the transient mode by comparing the output voltage (Vo) with a steady state window (reference) bounded by an upper bound and a lower bound (2110 compares Vo to a reference value and controls the operation of 2150 to ensure that Vo is substantially identical to the reference value. Therefore, if Vo is above or below the reference value, 2110 outputs a signal to ensure that Vo is brought back to the value of the reference. See column 8 lines 9-24). 	Regarding claim 4, Nam discloses (see fig. 3) a current estimator (2500) that generates the estimated load current 12NC9188Paccording to change in the output voltage (output from 2500 is based on output from 2110, which is based on the output voltage Vo).
Allowable Subject Matter
Claims 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Toyama et al. (US Patent 10211730) discloses a boost converter with transient control. 	Zhang et al. (US Patent 8493047) discloses a constant on-time switching regulator implementing dual control loops. 	Yoo et al. (US Patent 10085313) discloses a lighting apparatus and driving circuitry. 	Mathe (US Patent 9882479) discloses a switching regulator circuit and method thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838